By the Court, Sprague, J. :
This is an action to recover a street assessment. We think the complaint sufficient.
There was a porsonal judgment against defendant for the amount of the assessment, and appollant claims that the judgment is, in this respect, erroneous, under the decision in Taylor v. Palmer, 31 Cal. 241. After a further examination, we adhere to the decision in that ease. The judgment must, therefore, he modified so as to omit the personal judgment, and confine the relief granted to a sale of the lot upon which the assessment is made.
The District Court is directed to modify the judgment in accordance with this opinion, and remittitur directed to issue forthwith.